Case: 1:20-cv-00177-TSB-KLL Doc #: 51 Filed: 05/06/20 Page: 1 of 3 PAGEID #: 1401




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

DEREK FOLLEY,                                  :      Case No. 1:20-cv-177
                                               :
       Petitioner,                             :      Judge Timothy S. Black
                                               :
vs.                                            :      Magistrate Judge Karen L. Litkovitz
                                               :
LIZ BANKS, CEO, et al.,                        :
                                               :
        Respondents.                           :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
            OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 29)
               AND TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Karen L. Litkovitz. Pursuant to such reference, the Magistrate

Judge reviewed the pleadings filed with this Court and, on April 15, 2020, submitted a

Report and Recommendation, recommending that Petitioner’s petition for a writ of

habeas corpus be dismissed without prejudice. (Doc. 29).

       After the Magistrate Judge submitted the Report and Recommendation, Petitioner

filed: an amended petition for a writ of habeas corpus (Doc. 44);1 objections to the Report

and Recommendation (Docs. 43, 46); and numerous other documents, including motions,

exhibits, and appendices (Docs. 31, 32, 33, 34, 35, 36, 37, 38, 39, 40, 41, 42, 45, 47, 48,

49, 50).


1
 On the Court’s review, the amended petition fails to cure the deficiencies identified in the
Report and Recommendation. (Docs. 29, 44). Accordingly, the amended petition, like the initial
petition, must be dismissed for the reasons set forth infra.
Case: 1:20-cv-00177-TSB-KLL Doc #: 51 Filed: 05/06/20 Page: 2 of 3 PAGEID #: 1402




       On the Court’s review, the objections are not well-taken. (Docs. 43, 46).

       Petitioner’s primary argument is that the federal court should dismiss his criminal

charges on the basis of an alleged speedy trial violation. (Docs. 43, 46). However, as the

Magistrate Judge has already explained, such relief is not proper in the context of this

pretrial petition. (See Doc. 29 at 4 (stating that, in a case involving a pretrial petition,

while “a federal court may issue an order requiring a state to promptly bring a petitioner

to trial after a petitioner has exhausted all state remedies,” a federal court should “abstain

from exercising habeas jurisdiction where a petitioner seeks to have charges dismissed on

speedy trial grounds” (citation omitted)). The Court agrees entirely with the Magistrate

Judge’s well-reasoned analysis. Accordingly, Petitioner’s primary objection is overruled.

       Petitioner also raises a host of generalized arguments, repetitive of those set forth

in his initial petition. (Docs. 1, 43, 46). None of these arguments is sufficiently specific

to constitute a proper objection under Sixth Circuit precedent. Bradley v. United States,

No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17, 2018) (confirming that a

“party’s objections are not sufficiently specific if they merely restate the claims made in

the initial petition, ‘disput[e] the correctness’ of a report and recommendation without

specifying the findings purportedly in error, or simply ‘object[] to the report and

recommendation and refer[] to several of the issues in the case’” (citation omitted)).

Accordingly, Petitioner’s remaining objections are overruled.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all




                                               2
Case: 1:20-cv-00177-TSB-KLL Doc #: 51 Filed: 05/06/20 Page: 3 of 3 PAGEID #: 1403




of the filings in this matter. Upon consideration of the foregoing, the Court finds that the

Report and Recommendation (Doc. 29) should be and is hereby adopted in its entirety.

       Accordingly, for the reasons stated above:

       1.     Petitioner’s objections to the Report and Recommendation (Doc. 43, 46)
              are OVERRULED in their entirety

       2.     The Report and Recommendation (Doc. 29) is ADOPTED in its entirety;

       3.     Petitioner’s original and amended petitions for a writ of habeas corpus
              (Docs. 1, 44) are DISMISSED without prejudice;

       4.     Petitioner’s pending motions (Docs. 31, 33, 34, 37, 39, 40, 41, 47, 49) are
              DENIED as moot;

       5.     Because reasonable jurists would not debate the Court’s conclusions, the
              Court DENIES issuance of a certificate of appealability, pursuant to 28
              U.S.C. § 2253; see Slack v. McDaniel, 529 U.S. 473, 484 (2000) (citing
              Barefoot v. Estelle, 463 U.S. 880, 893 & n.4 (1983));

       6.     Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
              of this Order would not be taken in good faith and, therefore, this Court
              DENIES Petitioner leave to appeal in forma pauperis; and

       7.     The Clerk shall enter judgment accordingly, whereupon this case is
              TERMINATED on the docket of this Court.

       IT IS SO ORDERED.

Date: 5/6/2020
                                                            Timothy S. Black
                                                            United States District Judge




                                             3
